Citation Nr: 1732279	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for neuropathy of the right lower extremity, to include secondary to dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot.

2. Entitlement to service connection for neuropathy of the left lower extremity, to include secondary to dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot.

3. Entitlement to service connection for neuropathy of the right hand, to include secondary to dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot.

4. Entitlement to service connection for right foot second toe scar.

5. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


ORDER

Entitlement to service connection for neuropathy of the right lower extremity is denied.

Entitlement to service connection for neuropathy of the left lower extremity is denied.

Entitlement to service connection for neuropathy of the right hand is denied.

Entitlement to service connection for right foot second toe scar is denied.


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's neuropathy of the right lower extremity is causally related to, or was aggravated by, active service.

2. The preponderance of the evidence of record is against a finding that the Veteran's neuropathy of the left lower extremity is causally related to, or was aggravated by, active service.

3. The preponderance of the evidence of record is against a finding that the Veteran's neuropathy of the right hand is causally related to, or was aggravated by, active service.

4. The Veteran does not have a right foot second toe scar for VA purposes.



CONCLUSIONS OF LAW

1. The criteria for service connection for neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for neuropathy of the right hand have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a right foot second toe have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1953 to February 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In an October 2015 written statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The issues of entitlement to an increased rating for dermatophytosis, chronic, mild of right hand and feet, entitlement to an increased rating for plantar warts, right foot, entitlement to an increased rating for pressure callouses, left foot, entitlement to an increased rating for bilateral hearing loss disability, entitlement to an increased rating for tinnitus, and entitlement to service connection for right foot great toe scar have been raised by the record in a March 2017 statement and May 2014 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Entitlement to service connection for neuropathy of the right lower extremity, left lower extremity and right hand, to include secondary to dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot.

The Veteran contends that he has neuropathy of the right lower extremity, left lower extremity and right hand are related to his military service, to include secondary to his service-connected dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of polyneuropathy of the right lower extremity, left lower extremity, and right hand either began during active service, or is etiologically related to an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that polyneuropathy of the right lower extremity, left lower extremity, and right hand are etiologically related to the Veteran's active service to include secondary to his service-connected dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot .

Here, the service treatment records do not reflect the Veteran with a diagnosis of neuropathy of the feet or right hand during his active service. Post-service treatment records with VA reflect the Veteran complaining of longstanding burning sensation in his feet since the 1950s. (See July 2004 VA Neurology Outpatient Note). However, the earliest clinical finding of neuropathy was in 2003, more than 4 decades after the Veteran's military service. Further, September 1960 Report of Medical Examination reflects the Veteran with normal upper and lower extremities to include his feet. Additionally, on the September 1960 Report of Medical History the Veteran checked "no" in regard to past and present episodes of neuritis.

In a May 2014 VA examination, the Veteran was noted as having polyneuropathy with mild to moderate incomplete sensory loss of the feet. The examination report further notes that the Veteran is a diabetic.

In a May 2010 VA examination report the examiner opined that it is less likely as not that the Veteran's service connected skin conditions are responsible for his neuropathy. The examiner explained that the Veteran's sensory loss in the hands and feet do not conform to the distribution of the skin conditions. Notably, the Veteran's sensory loss of the feet was found to be far beyond the distribution of the skin rash itself. The examiner continued to note that a superficial rash may be expected to cause superficial sensory loss but would not be expected to cause deep sensory loss with the involvement of tissues.

The examiner further opined that the Veteran's neuropathy is unlikely the cause of his pain. The examiner noted that the Veteran has patchy bilateral sensory loss of the hands, but only has pain in the right hand. Further the Veteran was found to have widespread sensory loss in the feet and legs but the pain in confined to the soles. The examiner explained that the Veteran's pain appears to be confined to the areas that are affected by the skin condition but does not confirm to the areas of sensory loss.

In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's neuropathy of the right lower extremity, left lower extremity, and right hand and active service, to include his service-connected dermatophytosis, chronic, mild of right hand and feet and plantar warts, right foot and pressure callouses, left foot. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

Additionally, the claims folder does not reflect that the Veteran's neuropathy of the right lower extremity, left lower extremity, and right hand manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (organic diseases of the nervous system) is not warranted here. 38 C.F.R. § 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of neuropathy for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board acknowledges the March 2017 appellant's brief, in which the Veteran's representative contends that the May 2010 examiner lacked the expertise to opine on the Veteran's neuropathy. The Board finds the May 2010 examiner is competent to provide a medical opinion on the claimed disability as the examiner is a medical doctor who specializes in neurology. Further, at the time of the May 2010 examination the examiner was the Chief of the Neurology Service at the VA medical facility. Thus, the Board finds that May 2010 examiner's medical opinion to be of more probative value that the Veteran's lay assertions. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for right foot second toe scar.

The Veteran asserts that he has right foot second toe scar related to his military service. Specifically, the Veteran contends that during service he injured his right toe. The claims folder reflects and VA has conceded that the Veteran experienced an injury to his right foot to include toes 1-3.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a residual disability etiologically related to an in-service disease or injury (injury to the right second toe).   

The Board finds that competent, credible, and probative evidence is against a finding that Veteran has a residual right foot second toe scar related to his in-service right foot injury.

The Veteran was afforded an examination in December 2011, in which the examiner opined that the claimed residual scar of the right foot second toe is less likely as not caused by his in-service injury to the right foot. The examiner explained that upon physical examination there was no visible scar, no edema, erythema, tenderness, induration, or inflexibility.

As the claims folder reflects that the Veteran does not have a residual right foot second toe scar for VA purposes, service connection is not warranted.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the claimed disability for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a residual right foot second toe scar for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


REMAND

As the Board is referring the issues of entitlement to an increased rating for dermatophytosis, chronic, mild of right hand and feet, entitlement to an increased rating for plantar warts, right foot, entitlement to an increased rating for pressure callouses, left foot, entitlement to an increased rating for bilateral hearing loss disability, entitlement to an increased rating for tinnitus, and entitlement to service connection for right foot great toe scar back to the AOJ for adjudication; the outcome of the appeal of these issues may bear on the outcome of the issue of entitlement to a TDIU. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Specifically, in a March 2017 appellant's brief, the Veteran's representative contends that the VA examinations on record no longer illustrates the Veteran's current severity level of his service-connected disabilities. Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU, until the issues being referred are resolved. Id. Therefore, a remand of this issue is also necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the Veteran's pending claims of entitlement to an increased rating for dermatophytosis, chronic, mild of right hand and feet, entitlement to an increased rating for plantar warts, right foot, entitlement to an increased rating for pressure callouses, left foot, entitlement to an increased rating for bilateral hearing loss disability, entitlement to an increased rating for tinnitus, and entitlement to service connection for right foot great toe scar as raised by the representative in March 2017 statement and the May 2014 VA examination. The Veteran must be provided notification of this determination, as well as of his appellate rights. Only if an appeal of this determination is initiated and perfected should the issue be returned to the Board.

2. Then, readjudicate the issues remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]




Department of Veterans Affairs


